July 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  JASON DEWAYNE HAGGERTY, Appellant

NO. 14-12-00461-CR
NO. 14-12-00462-CR
                                         V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcripts of the record of the court below.
Having considered the record, this Court holds that there was no error in judgment
requiring reversal. The Court orders the judgment in cause number 1321005
AFFIRMED, and that this decision be certified below for observance. The Court
holds there was no error in the judgment requiring reversal, but there was error in
the judgment as entered in cause number 1321004, which is capable of reformation
by this Court. Therefore, the judgment in cause number 1321004 is REFORMED,
to reflect a conviction for possession of a controlled substance.
    The Court orders the judgment in cause number 1321004 AFFIRMED as
REFORMED.
      We further order this decision certified below for observance.